NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0111n.06

                                        Case No. 20-1764

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                       FILED
                                                                                 Mar 02, 2021
CHERYL FRITZE,                                       )                       DEBORAH S. HUNT, Clerk
                                                     )
       Plaintiff-Appellant,                          )
                                                     )      ON APPEAL FROM THE UNITED
v.                                                   )      STATES DISTRICT COURT FOR
                                                     )      THE WESTERN DISTRICT OF
NEXSTAR BROADCASTING, INC.,                          )      MICHIGAN
                                                     )
       Defendant-Appellee.                           )


       BEFORE: GILMAN, GIBBONS, and SUTTON, Circuit Judges.

       SUTTON, Circuit Judge. Cheryl Fritze worked as an editor for a broadcast news station.

The station fired her for creating a disruptive work environment. That prompted this lawsuit, in

which Fritze claims that the station violated the Michigan Whistleblowers’ Protection Act by

punishing her for complaining about inadequate investigations of sexual harassment. The district

court ruled as a matter of law that Fritze failed to satisfy the elements of a claim under the Act.

We agree and affirm.

                                                I.

       For decades, local television station WLNS has broadcast in Lansing, Michigan. Jamshid

Sardar has served as the station’s News Director for 12 years. In 2013, Sardar offered, and Cheryl

Fritze accepted, a job as the newsroom’s Assignment Editor.
Case No. 20-1764, Fritze v. Nexstar Broadcasting, Inc.


        In that capacity, Fritze managed the newsroom’s workflow, “assign[ing] reporters and

photographers to the daily duties” of putting stories together. R.41-4 at 5. Fritze described her

first year at the station as “pleasant.” Id. at 7.

        After that, tension between her and Sardar emerged. Private disagreements became public

ones as their feud “spilled out on[to] the newsroom floor.” Id. at 17. On one occasion, after

objecting to Sardar’s decision to run a story, Fritze proclaimed in the middle of the newsroom that

she was “done,” and walked out of the room. Id.

        An ownership change added more tension. Early in 2017, Nexstar Media Broadcasting

acquired WLNS. Fritze was not happy about the change. In a highly public setting, she described

Nexstar as a company in which “all they do is come in and chop off all managers.” R.41-13 at 20.

        In the spring of 2017, Fritze filed a complaint with human resources alleging that Sardar

“had engaged in an inappropriate sexual relationship with another female employee of WLNS” in

violation of company policy. R.48 at 5. Management started an investigation. The allegation was

never substantiated, but Sardar received a directive to review the company’s workplace policies.

        A WLNS employee complained to human resources that the feud intensified after the

investigation, claiming that Fritze “hate[d]” Sardar and was “out to get” him. R.41-13 at 38.

Nexstar opened a new inquiry into Fritze and Sardar’s relationship, asking a neutral investigator

to take a “fresh” look at the situation. R.41-24 at 3. After interviewing and surveying employees

who worked directly with Fritze, the investigator recommended that Fritze “be immediately

removed from WLNS” because she had “exhibited countless acts of insubordination” and had

“issues taking direction from” Sardar. Id. at 3, 7.




                                                     2
Case No. 20-1764, Fritze v. Nexstar Broadcasting, Inc.


       Nexstar did not act on the recommendation, at least not immediately. It instead appointed

an “outside mediator who had no contacts with the news industry” to work with Fritze and Sardar.

R.14-3 at 4. But that did not improve matters.

       The station discharged Fritze in 2018.

       Fritze filed this lawsuit in state court, alleging wrongful discharge in violation of the

Michigan Whistleblowers’ Protection Act. See Mich. Comp. Law § 15.361 et seq. Nexstar

removed the case to federal court on diversity grounds. Fritze claimed that the company fired her

for raising concerns about inadequate investigations of sexual harassment of other employees. The

district court granted Nexstar summary judgment, reasoning that Fritze failed to satisfy several

elements of a claim under the statute.

                                                 II.

       The Michigan Whistleblowers’ Protection Act prohibits employers from firing an

employee “because the employee . . . reports or is about to report . . . a violation or a suspected

violation of a law . . . to a public body.” Mich. Comp. Laws § 15.362. To obtain relief, a claimant

must show (1) that she engaged in protected activity by reporting a violation of law to a public

body, (2) that the company discharged or otherwise punished her, and (3) that the protected activity

caused the employer’s action. Wurtz v. Beecher Metro. Dist., 848 N.W.2d 121, 125–26 (Mich.

2014); Debano-Griffin v. Lake County, 828 N.W.2d 634, 638 (Mich. 2013).

       Fritze’s claim has several unfilled gaps. To resolve this appeal, we need to address just

two—that she did not report a “violation of a law” and did not make a report to a “public body.”

       Violation of a law. Fritze did not report a “violation of a law,” to start. Such a disclosure

occurs when the employee makes “a charge of illegality against a person or entity” or tells “a

public body pertinent information related to illegality.” Rivera v. SVRC Indus., Inc., 934 N.W.2d
3
Case No. 20-1764, Fritze v. Nexstar Broadcasting, Inc.


286, 296 (Mich. Ct. App. 2019) (quotations omitted). An employer’s failure to follow internal

rules or procedures does not amount to a violation of law, see Suchodolski v. Michigan Consol.

Gas Co., 316 N.W.2d 710, 712 (Mich. 1982), unless the internal rule or regulation has been

“promulgated pursuant to the law,” Henry v. City of Detroit, 594 N.W.2d 107, 111 (Mich. Ct. App.

1999). A report that an employer failed to follow its own internal policies does not therefore

ordinarily constitute a violation of law. See Suchodolski, 316 N.W.2d at 712.

       Fritze stipulated that “she was never sexually harassed.” R.48 at 5. Her complaint was

that Nexstar “was not properly investigating instances of the sexual harassment of subordinate

female employees and interns by their Nexstar managers.” R.44-1 at 3. She also looked for ways

she could “effectuate change at Nexstar (since Fritze indicated that internal reporting measures

were not working).” Id. The “Nexstar Employee Guidebook” outlines the company’s policy on

sexual harassment. R.48 at 3. The policy prohibits discrimination because of race, sex, and age,

among other categories, and it prohibits sexual harassment as well as retaliation against any

employee for raising concerns about harassment. Id. The policy also directs employees subjected

to harassment to report the conduct to (1) a supervisor, (2) human resources, or (3) a toll-free

hotline. Any such report is entitled to a response from the company.

       While it no doubt serves everyone’s interests for a company to follow its workplace

policies, a company’s failure to do so does not by itself constitute a “violation of a law.” The

problem for Fritze is that Nexstar did not create its internal policies “pursuant to law of this

state . . . or the United States.” Mich. Comp. Laws § 15.362. It created them as a matter of

company governance. That does not suffice under the Act. See Suchodolski, 316 N.W.2d at 712.

Any other approach would mean that a complaint to a state agency, say the Michigan Department

of Civil Rights, about a company’s non-compliance with its own policies, as opposed to state



                                               4
Case No. 20-1764, Fritze v. Nexstar Broadcasting, Inc.


statutes or state regulations, would suffice to trigger liability under the Act. But that’s not what

the statute says or envisions as reporting a “violation of a law.”

       That Fritze was told she could “reach out to other female Nexstar employees to see what

their experiences had been relating to Nexstar’s conduct related to sexual harassment” does not

alter this conclusion. R.44-1 at 3. She wanted help “connecting the dots across the country of the

other women who were victims of sexual harassment at Nexstar stations.” R.41-4 at 40. That may

be a noble objective. But it does not amount to complaints about illegality.

       A public body. Also missing from Fritze’s case is a report to a “public body.” Under the

Act, a “public body” includes state and local governments, agencies, the courts, the executive

branch, and any other Michigan “body” that “is created by state or local authority or which is

primarily funded by or through state or local authority, or any member or employee of that body.”

Mich. Comp. Laws § 15.361(d)(iv)–(vi). Public bodies do not include private companies, meaning

that a private employee’s communication with her private employer is a “nonactionable

communication.” Rivera, 934 N.W.2d at 297; see also Brown v. Mayor of Detroit, 734 N.W.2d
514, 517 (Mich. 2007); Koets v. Am. Legion, Dep’t of Michigan, No. 333347, 2017 WL 3397404,

at *6 n.3 (Mich. Ct. App. Aug. 8, 2017); Denney v. Dow Chem. Co., No. 294278, 2011 WL 92964,

at *5 (Mich. Ct. App. Jan. 11, 2011); Chang Lim v. Terumo Corp., No. 11-CV-12983, 2014 WL
1389067, at *7 (E.D. Mich. Apr. 9, 2014).

       That means that Fritze’s reports to Nexstar and its employees do not qualify as reports to a

“public body.” Nexstar and its affiliate WLNS are private corporations. Her coworkers were

private, not government, employees.        Internal reports of sexual harassment and workplace

misconduct do not satisfy this element of the claim.




                                                  5
Case No. 20-1764, Fritze v. Nexstar Broadcasting, Inc.


       That Fritze spoke to an attorney, but did not hire him, does not fill this gap. A licensed and

hired Michigan attorney, it is true, was treated as a “public body” by one Michigan intermediate

court opinion. McNeil-Marks v. Midmichigan Med. Ctr.-Gratiot, 891 N.W.2d 528, 538 (Mich. Ct.

App. 2016). Subsequent Michigan decisions appear to have cabined that decision. Not “all

communications with attorneys,” one has said, “categorically constitute reports to a public body.”

McNeill-Marks v. MidMichigan Med. Ctr.-Gratiot, No. 348987, 2020 WL 2610106, at *10 (Mich.

Ct. App. May 21, 2020) (quotations omitted). Courts “must engage in a deeper analysis of the

particular facts and circumstances” of the plaintiff’s “communication” with the attorney to see if

it meets the test. Id.; Rivera, 934 N.W.2d at 295. The analysis, another court has said, must include

a search for “record evidence of an attorney-client relationship” or evidence that the attorney

“perform[ed] specific legal work” for the plaintiff. Newton v. Mariners Inn, No. 332498, 2017
WL 5759949, at *7 (Mich. Ct. App. Nov. 28, 2017); see also Shephard v. Benevis, LLC, No.

350164, 2021 WL 70642, at *4 (Mich. Ct. App. Jan. 7, 2021); Brooks v. Genesee County, No.

330119, 2017 WL 2988838, at *3 (Mich. Ct. App. July 13, 2017); Yurk v. Application Software

Tech. Corp., No. 2:15-cv-13962, 2018 WL 453889, at *9 (E.D. Mich. Jan. 17, 2018).

       Fritze’s discussion with attorney David Mittleman does not qualify as a report to a “public

body.” Fritze had one meeting with Mittleman, and she did not retain his services or sign an

“engagement letter[]” to hire him. R.41-4 at 35. Nor did Mittleman perform any legal work for

Fritze. Even if an attorney in some settings might qualify as a public body under Michigan law,

McNeil-Marks, 891 N.W.2d at 538, this relationship never materialized to that level.

       That Mittleman suggested that Fritze contact other female Nexstar employees about their

experience with sexual harassment at the company does not alter this conclusion. It remains

undisputed that Mittleman never formed an attorney-client relationship with Fritze and never



                                                 6
Case No. 20-1764, Fritze v. Nexstar Broadcasting, Inc.


performed any legal work on her behalf. Even if he offered suggestions of this sort, that does not

make him a “public body.” See Rivera, 934 N.W.2d at 295.

       We affirm.




                                                7